Citation Nr: 0831806	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously-declared forfeiture of Department of Veterans 
Affairs benefits.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to June 
1942.  The veteran died in June 1942.  The appellant is his 
widow.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 2005 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In that decision, the 
RO determined that new and material evidence had not been 
presented to reopen her claim for entitlement to restoration 
of death benefits as the veteran's unremarried surviving 
spouse.


FINDINGS OF FACT

1.  In an August 1951 administrative forfeiture decision, the 
Solicitor declared the appellant to have forfeited all 
rights, claims, and benefits to which she might otherwise be 
entitled under laws administered by VA.  The Solicitor 
notified the appellant of the August 1951 forfeiture decision 
and of her appellate rights with regard to that decision and 
the appellant did not appeal that decision.

2.  In an October 1975 forfeiture decision, the Veterans 
Benefits Administration, Compensation and Pension Service 
(VBA), declared the appellant to have forfeited all rights, 
claims, and benefits to which she might otherwise be entitled 
under laws administered by VA.  VBA notified the appellant of 
the October 1975 forfeiture decision and of her appellate 
rights with regard to that decision and the appellant did not 
appeal that decision.

3.  Evidence received since the October 1975 forfeiture 
decision is duplicative, cumulative, and redundant of 
evidence previously considered, and is not related to the 
pertinent unestablished facts necessary to substantiate the 
claim for revocation of forfeiture.




CONCLUSION OF LAW

Evidence received since the October 1975 forfeiture decision 
is not new and material, and the previously-declared 
forfeiture decision may not be reopened.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2005 and post adjudication notice by 
letter dated in February 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the July 2005 letter discussed above did not 
specifically inform the appellant of the basis of the last 
final denial in October 1975, pursuant to Kent v. Nicholson, 
20 Vet, App. 1 (2006), the appellant has nonetheless been 
notified pursuant to Kent v. Nicholson.  The letter did 
describe the meaning of "new" and "material" evidence in 
order to reopen the claim.  An October 2006 statement of the 
case (SOC) noted that the appellant's claim for entitlement 
to restoration of death benefits as the veteran's unremarried 
surviving spouse was denied because there was a considerable 
amount of evidence showing that the appellant had been living 
in a husband-wife relationship before and after January 1, 
1971 and that she continued to live with him at least up to 
the date she was last investigated by VA in June 1975.  
Furthermore, the veteran has demonstrated actual knowledge of 
the evidence necessary to substantiate a new and material 
evidence claim, including the basis of the last final denial 
in October 1975.  In a February 2007 written statement in 
support of her claim, it is specifically argued by the 
appellant that although she was living in a husband-wife 
relationship before and after January 1971, such a 
relationship has no legal effect of changing her legal status 
from an "unremarried widow" to such a "remarried" 
individual, and thus that she should be afforded VA benefits.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

No new disability rating or effective date for award of 
benefits will be assigned as the claim to reopen the 
previously-declared forfeiture of Department of Veterans 
Affairs benefits is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has assisted the appellant in obtaining evidence.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Originally, in an August 1951 administrative forfeiture 
decision, the Solicitor declared the appellant to have 
forfeited all rights, claims, and benefits to which she might 
otherwise be entitled under laws administered by VA on the 
basis that the appellant, by her own admission, lived openly 
in a husband-wife relationship since the year 1943.  To 
appeal this decision the appellant was required to file a 
Notice of Disagreement that communicates both a disagreement 
with the Solicitor's decision and a desire for appellate 
review within one year.  The appellant failed to do so, and 
the August 1951 administrative forfeiture decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160 
(d), 20.200, 20.201, 20.302, 20.1103 (2007). In an October 
1975 forfeiture decision, the VBA declared the appellant to 
have forfeited all rights, claims, and benefits to which she 
might otherwise be entitled under laws administered by VA on 
the basis that that the appellant deliberately presented 
false and material evidence to VA when she declared that she 
had not lived with any man in the relationship of husband and 
wife since her April 21, 1975, date of claim.  It was noted 
that the evidence establishes that in contradiction of the 
appellant's statements and claim, she has continued living in 
a husband-wife relationship with the same man noted in the 
August 1951 administrative forfeiture decision before and 
after April 21, 1975.  To appeal this decision the appellant 
was required to file a Notice of Disagreement that 
communicates both a disagreement with the VBA decision and a 
desire for appellate review within one year.  The appellant 
failed to do so, and the October 1975 forfeiture decision 
also became final.  Id.

The appellant is again seeking revocation of the previous 
forfeiture decision.  The claim may only be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5108.  The appellant 
contends that, although she was living in a husband-wife 
relationship before and after January 1971, such a 
relationship did not change her legal status from an 
"unremarried widow" to such a "remarried" individual for 
purposes of obtaining VA benefits.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a) (2007). 
In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Whosoever knowingly makes a false or fraudulent affidavit, 
declaration, certificate or statement concerning any claim 
for benefits under any of the laws administered by the 
Secretary shall forfeit all rights, claims, and benefits 
under al laws administered by VA (except laws pertaining to 
insurances benefits).  See 38 U.S.C.A. § 6103(a) (West 2002 
and Supp. 2007) (formerly 38 U.S.C. § 3503(a)).  

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
United State Court of Appeals for Veterans Claims (Court) 
noted that an original forfeiture action is an adversarial 
process initiated by VA and requires the application of the 
beyond-a- reasonable-doubt standard to declare a forfeiture.  
The Court ruled that a declaration of forfeiture may be 
reopened upon the presentment of new and material evidence, 
or revised based upon a finding of clear and unmistakable 
error in the original forfeiture decision.  

Evidence considered at the time of the October 1975 
forfeiture decision includes the following: the June 1975 
deposition of the appellant, the June 1975 deposition of the 
appellant's neighbor, and the June 1975 deposition of a 
second neighbor of the appellant.  The appellant's June 1975 
deposition transcript notes that she ended her husband-wife 
relationship with the above noted man in 1969.  The 
transcripts of the June 1975 depositions of two of the 
appellant's neighbors indicate that the appellant and the 
above noted man lived together as husband and wife following 
1969.  

Evidence submitted since the October 1975 forfeiture decision 
includes the following: a June 1960 letter to the appellant 
indicating a special disbursement to the appellant for 
purchase of a bicycle and repairs to the appellant's house; 
an August 1945 affidavit indicating that the veteran was 
inducted into the Army for the United States of America and 
that he died in October 1943; what appears to be the 
appellant's certificate of birth, dated in March 1968; the 
appellant and veteran's certificate of marriage, dated in 
June 2005; and the certificate of death of the man the 
appellant allegedly was in a husband-wife relationship as 
outlined in the October 1975 VBA forfeiture decision, noting 
that his death occurred in December 1995.

The evidence submitted since the October 1975 forfeiture 
decision is new because it is not duplicative of evidence 
considered by VBA at the time of its October 1975 forfeiture 
decision.

However, the June 1960 VA letter, August 1945 affidavit, the 
appellant's certificates of birth and marriage, and the 
certificate of death of the man alleged to live in a husband-
wife relationship with the appellant are completely 
irrelevant to the issue of whether the appellant made a 
fraudulent statement concerning her claim for VA benefits as 
noted by the October 1975 forfeiture decision.  Thus, none of 
the evidence submitted by the appellant since the October 
1975 forfeiture decision is material as it does not relate to 
the unestablished fact necessary to substantiate the claim, 
which is, that the appellant did not make a false or 
fraudulent affidavit, declaration, certificate or statement 
concerning her claim for benefits pursuant to 38 U.S.C.A. § 
6103(a).  See Trilles v. West, 13 Vet. App. 314.

Given the absence of any new and material evidence since the 
October 1975 VBA forfeiture decision, reopening the 
previously-declared forfeiture of Department of Veterans 
Affairs benefits is not warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).  







ORDER

The petition to reopen the previously-declared forfeiture of 
Department of Veterans Affairs benefits is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


